Name: Commission Regulation (EEC) No 885/87 of 27 March 1987 amending Regulation (EEC) No 2632/86 and increasing to 125 000 tonnes the quantity of rye held by the Danish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/14 Official Journal of the European Communities 28 . 3 . 87 COMMISSION REGULATION (EEC) No 885/87 of 27 March 1987 amending Regulation (EEC) No 2632/86 and increasing to 125 000 tonnes the quantity of rye held by the Danish intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 124/87 (&lt;), Whereas Commission Regulation (EEC) No 2632/86 (% as last amended by Regulation (EEC) No 708/87 (*), opened a standing invitation to tender for the export of 75 000 tonnes of rye held by the Danish intervention agency ; whereas, in a communication of 19 March 1987, Denmark informed the Commission of the intention of its intervention agency to increase by 50 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of rye held by the Danish intervention agency for which a stan ­ ding invitation to tender for export has been opened should be increased to 125 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 2632/86 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2632/86 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 25 000 tonnes of rye to be exported to all third countries . 2 . The regions in which the 125 000 tonnes of rye are stored are listed in Annex I hereto.' Article 2 Annex I to Regulation (EEC) No 2632/86 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 139, 24. 5. 1986, p. 29 . 3) OJ No L 202, 9 . 7 . 1982, p. 23 . ( «) OJ No L 15, 17 . 1 . 1987, p. 9 . 0 OJ No L 237, 23. 8 . 1986, p. 15 . Is) OJ No L 70, 13 . 3 . 1987, p. 8 . 28 . 3. 87 Official Journal of the European Communities No L 85/ 15 ANNEX ANNEX I (tonnes) Place of storage Quantity Jylland 95 000 Sjaelland 5 000 Fyn 25 000'